Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 20-CV-455

      WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, APPELLANT,

                                         V.

                        ALBERT NASH-FLEGLER, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                              (2018-CAB-007644)

                       (Hon. Kelly A. Higashi, Trial Judge)

(Submitted September 24, 2021                           Decided April 14, 2022)

       Nimalan Amirthalingam, Andrew Butz, and Neal M. Janey, Jr. were on the
brief for appellant.

      Justin Beall was on the brief for appellee.

      Before BECKWITH and DEAHL, Associate Judges, and WASHINGTON, Senior
Judge.


      DEAHL, Associate Judge: Albert Nash-Flegler was deboarding a Metro train

in the District when he slipped and fell on the platform. He sued the Washington

Metro Transit Authority (WMATA) alleging that he was injured due to its negligent

maintenance of its platform and its failure to properly warn passengers of the
                                         2

platform’s icy and slippery condition. WMATA moved for summary judgment

arguing, among other things, that sovereign immunity insulated it from suit. The

trial court granted summary judgment on the negligent maintenance claim, but

denied summary judgment on the failure-to-warn claim, concluding that sovereign

immunity did not bar that claim from proceeding to trial.



      WMATA now challenges the trial court’s denial of its sovereign immunity

defense to Nash-Flegler’s failure-to-warn claim in this interlocutory appeal.

WMATA first argues that the denial of sovereign immunity is an immediately

appealable order under the collateral order doctrine. That is an issue of first

impression for this court, and we agree with WMATA that the rejection of its

sovereign immunity defense is an appealable interlocutory order. See Abdulwali v.

WMATA, 315 F.3d 302, 305 (D.C. Cir. 2003); KiSKA Constr. Corp. v. WMATA, 167

F.3d 608, 610-11 (D.C. Cir. 1999). WMATA next argues that sovereign immunity

precluded Nash-Flegler’s suit from proceeding, because his failure-to-warn claim

challenged a discretionary decision that was “susceptible to policy judgment,”

bringing it within sovereign immunity’s protections. We disagree and affirm the

trial court’s denial of summary judgment on the failure-to-warn claim.
                                           3

                                           I.



      Albert Nash-Flegler exited a train at WMATA’s Deanwood station late one

December night. He immediately slipped and fell on ice that had accumulated on

the platform. Although WMATA had placed one yellow warning cone on the

platform near the escalator, Nash-Flegler did not see it prior to his fall. Nash-Flegler

sued WMATA, claiming he was injured due to WMATA’s negligent failure to: (1)

maintain the platform by keeping it free of ice, and (2) properly warn passengers of

slippery conditions on the platform. WMATA moved for summary judgment on

both claims, which the trial court granted as to the negligent maintenance claim, a

ruling that is not challenged on appeal. The trial court denied summary judgment

on the failure-to-warn claim, and WMATA appeals that ruling.



      The trial court rejected WMATA’s argument that it was entitled to sovereign

immunity from the failure-to-warn claim. The court reasoned that WMATA had a

duty to warn Nash-Flegler of slippery conditions on its platforms when those

conditions were “not as open and obvious” to him as they were to WMATA. It

rejected WMATA’s argument that it was insulated from the suit challenging its

employee’s decision to place a solitary yellow cone in the midst of a long Metro

platform. In the court’s view, although sovereign immunity might protect WMATA
                                          4

from a suit challenging the adequacy of warnings that are actually provided, this suit

alleged an outright failure to provide any warnings because it was unclear whether

passengers could even “see the yellow warning cone on the station platform when

they exited the train.” For that reason, the court likened this case to one in which we

held that sovereign immunity did not insulate WMATA from a failure-to-warn suit

where WMATA provided no warnings and “did not provide a policy rationale for

its decision not to warn.” WMATA v. Barksdale-Showell, 965 A.2d 16, 22 n.4 (D.C.

2009). On the same grounds, the court found this case unlike Abdulwali, in which

the D.C. Circuit held that WMATA had sovereign immunity from a suit that

challenged not an outright failure to warn but “the design of [warning] signs” and

“the adequacy of the signs’ warning.” 315 F.3d at 305.



      WMATA moved for reconsideration, asserting several potential policy

rationales that might have conceivably informed its agent’s decision to place a single

cone on the Metro platform, including a desire to avoid tripping hazards and

passenger bottlenecks. WMATA did not assert that those rationales in fact informed

its agent’s decision to place a single cone on the platform, but instead argued that

the decision about where to place the cone was “the type of decision that implicates

economic and policy judgment,” which in its view is sufficient to trigger sovereign

immunity’s protections. The trial court disagreed, reasoning “that an issue of fact
                                        5

remains over whether [Nash-Flegler] could see the warning cone before he fell” and

that, if he could not, WMATA was not immunized from the failure-to-warn claim.

The court further noted that “WMATA’s policy arguments regarding the placement

of cones were raised only in its Motion to Reconsider and are not supported

anywhere in the record.”



      WMATA appealed the trial court’s denial of summary judgment and its denial

of the motion for reconsideration. After WMATA noted its appeal, this court sua

sponte ordered the parties to address whether the trial court’s denial of sovereign

immunity was an appealable order under the collateral order doctrine.



                                        II.



      We first must address the threshold question of whether we have jurisdiction

to entertain this appeal from an interlocutory order denying WMATA’s claim to

immunity. Because we conclude that the order is appealable, we then address

WMATA’s challenge to the trial court’s denial of sovereign immunity.
                                           6

                                          A.



      This court’s jurisdiction typically derives from its authority to review “all final

orders and judgments of the Superior Court.” See D.C. Code § 11-721(a)(1) (2012

Repl.); see also § 11-721(a)(2) (conferring jurisdiction over certain “interlocutory

orders” not at issue here). A final order is one “that resolves the case on its merits”

and leaves nothing for the court to do but “execute the judgment.” McNair Builders,

Inc. v. Taylor, 3 A.3d 1132, 1135 (D.C. 2010). A denial of a motion for summary

judgment, like the one now before us, is not a final order because it contemplates a

continuation of proceedings. Id. Such an order may nonetheless be immediately

appealable under the collateral order doctrine if it has “a final and irreparable effect

on important rights of the parties.” Id. (quoting Finkelstein, Thompson & Loughran

v. Hemispherx Biopharma, Inc., 774 A.2d 332, 339 (D.C. 2001)) (internal quotation

marks omitted).



      WMATA argues that the trial court’s denial of sovereign immunity is

appealable under the collateral order doctrine. See Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-57 (1949). This threshold issue appears to be one of first

impression for this court. For the collateral order doctrine to apply, so that a non-

final order is nonetheless appealable, the order being challenged must satisfy three
                                         7

requirements: “(1) it must conclusively determine a disputed question of law, (2) it

must resolve an important issue that is separate from the merits of the case, and (3)

it must be effectively unreviewable on appeal from a final judgment.” McNair

Builders, 3 A.3d at 1135.



      WMATA argues, and Nash-Flegler does not dispute, that the first two criteria

are satisfied here. That is, it is undisputed that the denial of sovereign immunity

conclusively determined a disputed question of law, and that legal issue is important

and separate from the merits of the case. We agree on both points. As to the first

criterion, whether sovereign immunity applies is a question of law. Princz v. Fed.

Republic of Germany, 26 F.3d 1166, 1168 (D.C. Cir. 1994) (“entitlement to

sovereign immunity” raises “matters of law”); D.C. Hous. Auth. v. Pinkney, 970

A.2d 854, 860 (D.C. 2009) (“We review a trial court's determination regarding the

applicability of sovereign immunity de novo.”).       The trial court conclusively

resolved the question both in its initial order denying summary judgment and in its

denial of the motion for reconsideration.1 As to the second criterion, sovereign


      1
        While the trial court suggested WMATA might ultimately have immunity
from liability if the evidence at trial demonstrated the warning cone was visible to
deboarding passengers—and so in that sense its ruling might be seen as inconclusive
or non-legal—that does not affect the analysis. The trial court conclusively resolved
the legal question of whether sovereign immunity protected WMATA from
proceeding to trial at all. That itself is an important question. Sovereign immunity,
                                           8

immunity is an important question separate from the merits of the case. In Mitchell

v. Forsyth, the Supreme Court explained that “immunity is in part an entitlement not

to be forced to litigate the consequences of official conduct,” so that “a claim of

immunity is conceptually distinct from the merits of the plaintiff’s claim that his

rights have been violated.” 472 U.S. 511, 527-28 (1985). While Mitchell concerned

a qualified immunity defense, its reasoning applies just as readily to a sovereign

immunity defense.



      The parties confine their disagreement on this threshold question to the third

criterion: whether the trial court’s denial of sovereign immunity would be

“effectively unreviewable if review is to be left until later.” McNair Builders, 3 A.3d

at 1136 (quoting Will v. Hallock, 546 U.S. 345, 353 (2006)). We agree with

WMATA that a denial of sovereign immunity is effectively unreviewable if it cannot

be reviewed until after trial. To understand why that is, we first note that WMATA’s

immunity stems from the compact in which Maryland, Virginia, and the District of

Columbia created WMATA and conferred their own sovereign immunity upon it.




in substantial part, “is an immunity from trial and the attendant burdens of litigation,
and not just a defense to liability on the merits.” Rush-Presbyterian-St. Luke’s Med.
Ctr. v. Hellenic Republic, 877 F.2d 574, 576 n.2 (7th Cir. 1989). Moreover, as we
explain infra n.5, we disagree with the trial court that WMATA’s entitlement to
sovereign immunity hinges on the visibility of the cone to deboarding passengers.
                                            9

See Barksdale-Showell, 965 A.2d at 20; Pub. L. No. 89-774, 80 Stat. 1324 (1966)

(codified as amended at D.C. Code §§ 9-1107.01 to -1107.12 (2001)).                  That

immunity is essentially a statutorily conferred and circumscribed version of Eleventh

Amendment immunity that states themselves enjoy. Like the sovereign immunity

of states, WMATA’s entitlement to sovereign immunity “is an immunity from suit

rather than a mere defense to liability” and “is effectively lost if a case is erroneously

permitted to go to trial.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy,

Inc., 506 U.S. 139, 144 (1993) (quoting Mitchell, 472 U.S. at 526)). A trial court’s

denial of a sovereign immunity defense therefore satisfies this third and final prong

of the collateral order doctrine.



      The United States Court of Appeals for the District of Columbia Circuit has

reached the same conclusion. In KiSKA, for instance, the D.C. Circuit held that

WMATA’s entitlement to immunity was immediately appealable under the

collateral order doctrine. 167 F.3d at 610-11 (quoting Rendall–Speranza v. Nassim,

107 F.3d 913, 916 (D.C. Cir. 1997)). Similarly, in Abdulwali, the D.C. Circuit

concluded that the trial court’s denial of WMATA’s sovereign immunity defense to

a failure-to-warn claim—the very type of claim we confront here—was immediately

appealable. 315 F.3d at 304; cf. Hornstein v. Barry, 560 A.2d 530, 536 n.15 (D.C.

1989) (en banc) (D.C. Circuit’s precedents are particularly persuasive authority
                                           10

where there is an interest in “harmony between court systems and uniformity of

result in the same geographical area”).



      Nash-Flegler counters that in Will v. Hallock, which postdates those D.C.

Circuit opinions, the Supreme Court altered the calculus in a manner suggesting this

is not an appealable order. See generally 546 U.S. 345 (2006). We disagree. In

Will, the Court explained that “when asking whether an order is ‘effectively’

unreviewable if review is to be left until later” under the third prong of the collateral

order doctrine, “it is not mere avoidance of a trial, but avoidance of a trial that would

imperil a substantial public interest, that counts.” 546 U.S. at 353 (emphasis added).

In applying that test, the Court held that the trial court’s rejection of a defense under

the judgment bar of the Federal Tort Claims Act (FTCA)—which, had it applied,

would have barred plaintiff’s suit against government agents from proceeding to

trial—was not an immediately appealable collateral order. 2 Id. at 347. In reaching

that conclusion, the court detailed why FTCA’s judgment bar is not like a claim to



      2
         The judgment bar at issue in Will protects federal employees from suit where
the claimant has brought an action against the United States under FTCA, that action
has gone to judgment, and the suit against the employee concerns the same subject
matter. 28 U.S.C. § 2676 (“The judgment in an action under section 1346(b) of this
title shall constitute a complete bar to any action by the claimant, by reason of the
same subject matter, against the employee of the government whose act or omission
gave rise to the claim.”).
                                          11

sovereign immunity, but is more akin to “the defense of claim preclusion, or res

judicata.” Id. at 354. That is because the judgment bar does not protect anybody

from suit absent its “essential procedural element,” namely, that it “can be raised

only after a case under [FTCA] has been resolved in the government’s favor.” Id. at

354. In short, the judgment bar at issue in Will is not designed to, and does not in

fact, protect anybody from the burdens of going to trial generally. It protects them

only from duplicative litigation where the United States has already succeeded in a

prior action about the same subject matter. For that reason, it could not be said to

advance “a substantial public interest” in avoiding trial altogether. Id. at 353-55.



      Nash-Flegler also relies on this court’s opinion in McNair Builders, in which

we held that the trial court’s rejection of a private party’s claim to the judicial

proceedings privilege was not immediately appealable. 3 A.3d at 1142. The judicial

proceedings privilege protects litigants and their attorneys from “actions in

defamation for communications” made in the course of “judicial proceedings.”

Arneja v. Gildar, 541 A.2d 621, 623 (D.C. 1989). But just as the Supreme Court

did in Will, our court took pains to explain why the judicial proceedings privilege

“does not protect a substantial public interest of [a] ‘high order,’” McNair Builders,

3 A.3d at 1138, and we further highlighted sovereign immunity as a doctrine that

does protect such high-order public interests. Id. at 1139 (explaining that the judicial
                                         12

proceedings privilege does “not compare with the public interests” of “preserving

the ability of officials to carry out their public duties” and “ensuring the sovereign

rights of states”); id. at 1141 & n.11. McNair Builders thus lends support to

WMATA’s view that this is an appealable collateral order, not to Nash-Flegler’s

contrary view.



      Finally, Nash-Flegler argues that it is the limited nature of WMATA’s

sovereign immunity that renders its interests in avoiding litigation insubstantial for

purposes of the collateral order doctrine’s third prong. He stresses that WMATA’s

sovereign immunity is not an absolute bar to suit, but applies only when WMATA’s

actions are in the performance of a governmental function.            See D.C. Code

§ 9-1107.01(80) (conferring immunity “for any torts occurring in the performance

of a governmental function”); see also infra Part II.B. It is true enough that there

are limitations on WMATA’s sovereign immunity, but the same is true of the

sovereign immunity enjoyed by the District itself. See Wade v. District of Columbia,

310 A.2d 857, 860 (D.C. 1973) (en banc) (“[T]he District is immune from suit only

if the act complained of was committed in the exercise of a discretionary function;

if committed in the exercise of a ministerial function the District must respond.”);

see also WMATA v. O’Neill, 633 A.2d 834, 838 & n.8 (D.C. 1993). Those limits on

the reach of sovereign immunity do not render the interests protected by it any less
                                          13

substantial in cases to which it does extend. Because those interests can only be

effectively vindicated via interlocutory appeal, prior to any trial, we hold the denial

of WMATA’s sovereign immunity defense is an immediately appealable order.



                                          B.



      We now turn to the question of whether the trial court erred in denying

WMATA’s sovereign immunity defense. That is a legal question we review de

novo, Aguehounde v. District of Columbia, 666 A.2d 443, 447 (D.C. 1995), though

it “may turn on factual determinations that are made by the trial court,” to which we

owe deference, J.C. v. District of Columbia, 199 A.3d 192, 206 (D.C. 2018)

(remanding grant of sovereign immunity for further factual findings regarding “the

extent to which each specific action alleged was or was not driven by a District

policy”).



      Under section 80 of the compact establishing WMATA and conferring

immunity upon it, WMATA’s immunity extends to acts “occurring in the

performance of a governmental function,” but does not protect it from suits for “torts

. . . committed in the conduct of any proprietary function.”              D.C. Code

§ 9-1107.01(80). Our precedents have since interpreted that statutory test to be the

same “two-part test” that federal courts apply when interpreting the “discretionary
                                           14

function” exception to the Federal Tort Claims Act. Barksdale-Showell, 965 A.2d

at 20 (citing McKethean v. WMATA, 588 A.2d 708, 713 (D.C. 1991)). In applying

that test, we first ask whether the lawsuit targets a “quintessentially governmental

activity”; if it does, immunity applies. Id. We need not dwell on this first question

as WMATA does not contend that it was performing a quintessential governmental

function here, nor do we think that it was. Our analysis instead focuses on the second

part of the test.



       Under this second part, we ask whether WMATA was engaged in a

“discretionary function” that “involve[d] balancing various economic, political, and

social considerations.” 3 Aguehounde, 666 A.2d at 448. Immunity extends to those

discretionary acts to “prevent judicial ‘second-guessing’ of legislative and

administrative decisions grounded in social, economic, and political policy through

the medium of an action in tort.” United States v. Varig Airlines, 467 U.S. 797, 814

(1984); see also Wade, 310 A.2d at 860 (explaining distinction between


       3
         We often contrast discretionary functions with “ministerial” acts in which a
“statute, regulation, or policy specifically prescribes a course of action” so that there
is “‘no rightful option but to adhere to the directive.’” Barksdale-Showell, 965 A.2d
at 21 (quoting United States v. Gaubert, 499 U.S. 315, 322-23 (1991)). But,
importantly, not every non-ministerial act is a discretionary act protected by
sovereign immunity. “Only discretionary actions ‘grounded in social, economic,
and political policy’” are protected. Usoyan v. Republic of Turkey, 6 F.4th 31, 45
(D.C. Cir. 2021) (quoting Gaubert, 499 U.S. at 323)).
                                         15

discretionary and ministerial acts). Discretionary activity “is not confined to the

policy or planning level,” and can include day-to-day operational activities, provided

the decisions at issue “involved an exercise of ‘political, social, or economic

judgment.’” Burkhart v. WMATA, 112 F.3d 1207, 1216-17 (D.C. Cir. 1997) (quoting

Gaubert, 499 U.S. at 323).



      In this case, the trial court correctly observed that the record is devoid of any

political, social, or economic judgments that informed the WMATA employee’s

decision to place only a single cone on the Metro platform. WMATA contends that

is immaterial, so long as it can articulate some plausible policy considerations that

might have informed the decision about how or whether to warn deboarding

passengers about the platform’s conditions. WMATA manages to do that, as it

asserts that it may have chosen to limit the number of warnings to increase their

impact, and therefore efficacy; or that its decision to place but a single cone on the

Metro platform could have been animated by concerns about passenger panic and

bottlenecking had the warnings been more prevalent. What matters, in WMATA’s

view, is whether its actions were “susceptible to policy judgment,” KiSKA, 321 F.3d

at 1159, not whether there was an actual policy judgment made.
                                           16

      That paints with too broad a brush. “[N]early every government action is, at

least to some extent, subject to ‘policy analysis,’” and a decision is not protected by

sovereign immunity simply because it involves “the faintest hint of policy concerns.”

Cope v. Scott, 45 F.3d 445, 448-49 (D.C. Cir. 1995); Usoyan v. Republic of Turk., 6

F.4th 31, 45 (D.C. Cir. 2021) (same). When there is no evidence that a decision was

in fact animated by policy concerns, at least, sovereign immunity will apply only if

the “nature” of the decision itself is “fraught . . . with public policy considerations.”

Cope, 45 F.3d at 450; Usoyan, 6 F.4th at 47. “The mere presence of choice . . . does

not trigger” sovereign immunity. Cope, 45 F.3d at 449. Immunity extends only

“where the question is not negligence but social wisdom, not due care but political

practicability, not reasonableness but economic expediency.” Id. at 450 (internal

quotation marks omitted); Usoyan, 6 F.4th at 45.



      The decision to place a single warning cone on the Metro platform—as

opposed to, say, many cones, or broadcasting a warning message to deboarding

passengers—is not a decision that by its nature is so fraught with policy

considerations as to bring it within sovereign immunity’s protections. This case is

in stark contrast to Abdulwali, on which WMATA places considerable reliance, in

that respect. In Abdulwali, the plaintiff alleged that WMATA had not provided

adequate warnings about the dangers of passing between Metro cars when it posted
                                          17

“on each bulkhead door” signs “that read ‘No Passage—Except in Emergency.’”

315 F.3d at 303. The D.C. Circuit held that WMATA was protected by sovereign

immunity because the plaintiff’s suit was “aimed at the design of the signs as

specified in the Transit Car Contract” that WMATA had entered into when providing

the technical specifications of those signs. Id. at 305. The court reasoned that the

design of those warning signs “required judgments that were by their nature

susceptible to policy analysis” and that WMATA “makes discretionary choices

when establishing plans, specifications or schedules regarding the Metro system.”

Id. (internal quotation marks omitted).



      The same is not true of a single WMATA employee’s seemingly random

decision (for all the evidence reveals) about whether and where to place warning

cones. It is a strain to conceive of that decision as an example of system planning.

Each failure-to-warn case on which WMATA relies involves relatively high-level,

policy-laden decisions that bear little resemblance to the challenged decision about

cone placement. See Dant v. District of Columbia, 829 F.2d 69, 74-75 (D.C. Cir.

1987) (holding that the complex design of its system-wide fare collection apparatus

is “approved by WMATA in the exercise of its policy discretion.”); Wainwright v.

WMATA, 903 F. Supp. 133, 138 (D.D.C. 1995) (noting that “[a]nalogous matters,

like whether to install traffic lights or roadway markings, have been deemed
                                          18

discretionary as well” and finding that WMATA was immune from suit for its failure

to post presumably permanent warnings about the dangers of escalator comb plates);

Minns v. United States, 155 F.3d 445, 452 (4th Cir. 1998) (holding that “the decision

whether to warn soldiers and their families of the potential effects of inoculations

and pesticides” was a “judgment call” that implicates other military considerations

like cohesion, and therefore “falls . . . at the core of the discretionary function

exception.”); Shuman v. United States, 765 F.2d 283, 291 (1st Cir. 1985) (finding

that a decision not to warn contractors of asbestos hazards fell within the

discretionary function exception); Ford v. Am. Motors Corp., 770 F.2d 465, 467 (5th

Cir. 1985) (finding that the Postal Service’s decision to sell used jeeps without

warning of their rollover risks was a discretionary act). 4



      This case presents a far weaker claim to immunity than other cases in which

immunity has been denied. Consider Cope, in which the D.C. Circuit held that “the

discretion regarding where and what type of signs to post [along a slippery stretch

of road in Rock Creek Park] is not the kind of discretion[ary]” decision entitled to

immunity. 45 F.3d at 451. Cope held that the location of those traffic signs was


      4
        The challenged decision here is similarly distinguishable from the hiring,
supervision, and training decisions immunized in Burkhart, 112 F.3d at 1217.
Personnel decisions are inherently more likely to require economic and policy
considerations than the placement of temporary warning cones.
                                        19

fundamentally rooted in “engineering and aesthetic considerations” and therefore

was insufficiently “fraught with public policy considerations” to be immunized. Id.

at 451-52. Cope makes clear that decisions about where to post warnings—even

those that are permanently in place (unlike the cone here)—are not necessarily

immune from tort suits.



      This court relied on Cope in Barksdale-Showell, a case concerning

WMATA’s failure to provide any warning about a wet and icy escalator. The

conceivable policy rationales that WMATA now articulates would have been

applicable there as well—concerns about diluting the efficacy of warnings,

passenger bottlenecking, tripping hazards, etc.        We nonetheless held that

“WMATA’s lack of a policy underlying its decision not to warn . . . is certainly not

the kind of ‘social, economic, or political’ decision that Congress intended to

immunize from suit.” 965 A.2d at 22 n.4. The same is true here. WMATA persists

that we should not rely on Barksdale-Showell because the sovereign immunity

analysis in that case was conducted sua sponte after WMATA failed to raise a

sovereign immunity defense at trial or on appeal. Id. We disagree. Because

sovereign immunity presents a jurisdictional question, we were obliged to address it

in Barksdale-Showell, it was necessary to our disposition, and our analysis on the

point is therefore binding precedent. Parker v. K & L Gates, LLP, 76 A.3d 859, 873
                                         20

(D.C. 2013) (Ferren, J., concurring for a majority of the court) (“binding precedent”

includes “legal steps or conclusions” that “are ‘necessary’ to explain the outcome”).

Just as in Barksdale-Showell, the record here is devoid of any evidence of policy

considerations underlying the decision about whether and where to place warning

cones, and that decision is not so inherently fraught with policy considerations that

by its very nature it is immunized. See 965 A.2d at 21 n.4. 5



                                         III.



      The judgment of the Superior Court is affirmed.



                                                    So ordered.




      5
         Contrary to the trial court’s reasoning, the sovereign immunity analysis does
not turn on the single cone’s visibility to Nash-Flegler or other passengers.
Sovereign immunity can shield (and fail to shield) WMATA both from claims that
it failed to provide any warnings, and claims that it provided some ultimately
inadequate warnings. See, e.g., Wainwright v. WMATA, 903 F. Supp. 133, 135
(D.D.C. 1995) (granting WMATA’s motion for summary judgment on sovereign
immunity grounds as to an outright failure to warn). In either case, one critical
question is whether the decision about how to warn, if at all, involved the exercise
of “political, social, [or] economic judgment.” Gaubert, 499 U.S. at 325.